DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  “…to allow an output airflow of the primary impeller enters the secondary impeller…” should read, “… to allow an output airflow of the primary impeller to enter[[s]] the secondary impeller…” Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  “… to allow the output airflow of the primary diffuser enters the secondary impeller…” should read, “… to allow an output airflow of the primary impeller to enter[[s]] the secondary impeller…”  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wanatabe et al. (JP 2004-300929 A).



Regarding claim 2, Wanatabe et al. discloses all of claim 1 as above, wherein the gas supplement hole is disposed on a suction surface of the vane body (Fig. 3 shows that the gas supplement holes are disposed on all sides of the vane which would include the suction side).

Regarding claim 3, Wanatabe et al. discloses all of claim 1 as above, wherein the vane body is made by casting or machining (See MPEP 2113 I.)
Regarding claim 4, Wanatabe et al. discloses a compressor structure (Fig. 1), comprising the diffuser vane according to claim 1 (as disclosed above).

Regarding claim 5, Wanatabe et al. discloses all of claim 4 as above, further comprising a housing (Fig. 2, 22), on which a gas supplement passage (40) in communication with the cavity of the diffuser vane is formed.

Regarding claim 6, Wanatabe et al. discloses all of claim 4 as above, further comprising a primary impeller (Fig. 1) and a secondary impeller (Fig. 1, The Examiner notes multiples of radial impellers), wherein the compressor structure is configured to allow an output airflow of the primary impeller enters the secondary impeller through a primary diffuser provided with the diffuser vane (Fig. 1, The Examiner again notes the plurality of impellers with a plurality of diffusers). 



Regarding claim 8, Wanatabe et al. discloses all of claim 7 as above, wherein a transition between a flow passage of the primary diffuser and the flow passage of the reflux is formed as a curve (Fig. 2).

Regarding claim 9, Wanatabe et al. discloses all of claim 7 as above, wherein a secondary diffuser is mounted on an output end of the secondary impeller (Fig. 1 shows a plurality of impellers and diffusers).

Regarding claim 10, Wanatabe et al. discloses all a compressor (Fig. 1), comprising the compressor structure according to claim 4 as above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPUB 2015/0198169 A1 Synthetic Jets in Compressors with gas ports in the diffuser.
US PGPUB 2014/0105723 A1 Gas Turbine Diffuser Blowing Method and Corresponding Diffuser.
US Patent 7,326,027 B1 Devices and Methods of Operation thereof for Providing Stable Flow for Centrifugal Compressors containing a gas supply to the diffuser.
US Patent 8,641,373 B2 Radial Diffuser with Recesses Formed in the Diffuser Blades.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C CLARK whose telephone number is (571)272-2871.  The examiner can normally be reached on Monday - Thursday 0730-1730, Alternate Fridays 0730-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney D Heinle can be reached on (571)-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.C.C./Examiner, Art Unit 3745                  
                                                                                                                                                                                      
/JUSTIN D SEABE/Primary Examiner, Art Unit 3745